             Case 5:18-cv-01201 Document 1 Filed 11/16/18 Page 1 of 19



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

SIRIUS COMPUTER SOLUTIONS, INC.        §
                                       §
            Plaintiff,                 §
                                       §
V.                                     §                          5:18-cv-1201
                                                Civil Action No. __________
                                       §
ROELOF NYDAM.                          §
                                       §
           Defendant.                  §
______________________________________________________________________________

                     PLAINTIFF’S ORIGINAL COMPLAINT
______________________________________________________________________________

       Plaintiff, Sirius Computer Solutions, Inc. (“Sirius”), files this action against its former

employee, Defendant Roelof Nydam (“Nydam”) for breach of non-solicitation and

confidentiality agreements; breaches of fiduciary duty, duty of confidentiality and duty of

loyalty; tortious interference with contractual relations and/or prospective business advantage;

and conversion. Sirius would respectfully show the Court as follows:

                                              I.
                                        INTRODUCTION

       1.      Defendant Nydam, a former upper level sales employee for Sirius, has blatantly

ignored his contractual and common law obligations subsequent to his voluntary resignation

from Sirius. In May 2018, Nydam submitted his resignation and took a sales representative

position with a direct competitor of Sirius, Presidio, Inc. (“Presidio”). Sirius learned that after

leaving Sirius, Nydam solicited and provided services to clients with whom he worked while

with Sirius, despite his non-solicitation agreement with Sirius. Sirius also learned that while still

employed by Sirius, Nydam wrongfully removed copies of Sirius’ customer files and other

confidential and proprietary information belonging to Sirius despite the contractual and common


                                                 1
            Case 5:18-cv-01201 Document 1 Filed 11/16/18 Page 2 of 19



law confidentiality obligations he owes to Sirius. Nydam’ conduct exposes Sirius to substantial

risk of further imminent injury in the absence of injunctive relief; Sirius will file an application

for injunctive relief in which Sirius asks this Court to issue a preliminary injunction to prevent

Nydam from continuing his unlawful conduct. Sirius seeks, ultimately, a permanent injunction

enjoining Nydam from any further unlawful conduct. Sirius also asks this Court to award it any

and all damages already sustained from Nydam’s unlawful conduct.

                                              II.
                                            PARTIES

       2.      Sirius is a Texas corporation with its corporate headquarters located in San

Antonio, Texas at 10100 Reunion Place, Suite 500, San Antonio, Texas 78216.

       3.      Defendant Nydam is an individual residing in Atlanta, Georgia who may be

served with process at his residence, 2399 Dunwoody Hollow Drive, Atlanta, Georgia 30360.

                                       III.
                     VENUE, JURISDICTION, AND CHOICE OF LAW

       4.      This Court has original jurisdiction of this matter under diversity jurisdiction, 28

U.S.C.A. §1332(a)(1), because the controversy is between citizens of different States and the

amount in controversy exceeds the minimum jurisdictional requirements of this Court.             In

addition to the injunctive relief sought, Sirius seeks monetary damages in excess of $75,000.

       5.      Venue is proper in Bexar County, Texas, pursuant to the agreement between the

parties. Nydam entered into the Service Unit Appreciation Plan (the “Service Plan”) with Sirius

on or about November 1, 2017. The Plan provides in Paragraph 12(h) for exclusive jurisdiction

of any dispute in San Antonio, Texas or the federal courts in Bexar County, Texas. In Paragraph

12(h) of the Service Plan, Nydam also expressly waived any argument that San Antonio and

Bexar County, Texas would be an inconvenient forum.




                                                -2-
                Case 5:18-cv-01201 Document 1 Filed 11/16/18 Page 3 of 19



          6.     Nydam also agreed that Delaware law would apply to all determinations made

and action taken with respect to the Plan.

                                           IV.
                                     BACKGROUND FACTS

          7.     Sirius is a national IT solutions integrator of technology-based business solutions

headquartered in San Antonio, Texas. Sirius maintains sales locations throughout the United

States.

          8.     Beginning in 2008, Nydam was an employee of Forsythe Technology, Inc.

(“Forsythe”). As an employee of Forsythe, he entered into a Confidentiality and Proprietary

Rights Agreement: Sales (“the Forsythe Agreement”) in July 2008.

          9.     On October 31, 2017, Sirius acquired Forsythe in a stock purchase transaction.

Through Sirius’ acquisition of Forsythe, the Forsythe Agreement remained in place and

enforceable by Sirius.

          10.    The Forsythe Agreement defines Confidential Information as follows:

          b)      For purposes of this Agreement, "Confidential Information" shall mean
          any and all information (oral or written), not generally known or available to the
          trade or industry without restriction, relating to the Company, any other member
          of the Affiliated Group or any person controlling, controlled by, or under common
          control with the Company or any other member of the Affiliated Group or any of
          its activities, including, but not limited to, information relating to: technology,
          engineering, research, and/or development activities and information; processes,
          methods personnel; data processing (including, but not limited to, software,
          programming design and development materials, documentation, and hardware
          and data base information); financial information; products; identity and
          description of materials and services used; purchasing; costs and pricing;
          customers and prospects; advertising, promotion and marketing; as well as
          information provided by any third party to the Company or any other member of
          the Affiliated Group.

          11.    On November 1, 2017, Nydam signed a Letter Agreement with Sirius pursuant to

which he obtained an incentive award consisting of performance units and service units

(collectively, the incentive units”) granted under Sirius’ Performance Unit Appreciation Plan (the


                                                  -3-
               Case 5:18-cv-01201 Document 1 Filed 11/16/18 Page 4 of 19



“Performance Plan”) and Service Unit Appreciation Plan (the “Service Plan”) (collectively the

“Plans”). As a condition of his receipt of the incentive units, he agreed to the restrictive

covenants set forth in these plans.

        12.      The restrictive covenants in both Plans are identical. Both Plans included a

noncompetition agreement; however, in the Letter Agreement that incorporated the Plans, Sirius

expressly waived the non-competition covenants.

        13.      Paragraph 9 of the Service Plan 1 provides, in pertinent part, as follows:

        Restrictive Covenants:

                (a)Noncompetition; Confidentiality and Nonsolicitation. Other than as
        provided in Section 9(h), the covenants and restrictions contained in this Section 9
        are in addition to, and not in lieu of, any covenants or restrictions applying
        pursuant to any employment, severance, consulting services or other agreement to
        which any Participant to whom Service Units are awarded is a party, unless such
        agreement expressly provides that the provisions thereof supersede this Section 9;
        provided, however, that the Participant will not be deemed to be in breach of a
        provision of this Section 9 by reason of any act or occurrence that expressly does
        not constitute a violation of the noncompetition and nonsolicitation provisions set
        forth in an employment agreement with the Participant's Employer or any of its
        Affiliates, including by reason of an express exclusion therefrom; and provided
        further that the provisions in this Section 9 shall be subject to any express
        amendment, modification or waiver set forth in the Award Agreement.

        …

                (c) Confidentiality. All materials and information obtained by a Participant,
        together with all other confidential or proprietary information of Parent and its
        subsidiaries (such materials and information collectively, the "Confidential
        Information"), shall be kept confidential, shall be used only in the good faith
        performance of the Participant's duties to the Participant's Employer and shall not
        be disclosed to any third party except: (i) information which is or becomes publicly
        available (other than as a result of disclosure by the Participant in violation hereof
        or a third party violation of such third party's contractual, legal or fiduciary
        obligation to Parent or any of its subsidiaries); (ii) information which is
        independently developed, discovered or arrived at by the Participant without use of
        Confidential Information; (iii) if applicable, to the Participant's existing or


        1
            The identical restrictive covenants are included as Section 8 of the Performance Unit
Plan.


                                                  -4-
     Case 5:18-cv-01201 Document 1 Filed 11/16/18 Page 5 of 19



prospective equity holders, directors, officers, trustees, partners, employees, agents,
accountants, representatives and professional consultants on a need-to-know-basis;
(iv) in any report, statement, testimony or other submission to any governmental
authority having or claiming to have jurisdiction over the Participant; (v) in order to
comply with any law, rule, regulation or order applicable to, or in response to any
summons, subpoena or other legal process or formal or informal investigative
demand issued to such recipient in the course of any litigation, investigation or
administrative proceeding, or (vi) for the benefit of Parent and its subsidiaries and
in accordance with any restrictions placed on its disclosure by Parent or the
Participant's Employer. In the event that any Participant (or person to whom the
Participant has made a disclosure permitted under this Section 9) becomes legally
compelled by deposition, interrogatory, request for documents, subpoena, civil
investigative demand or similar judicial or administrative process to disclose any
Confidential Information, the disclosing party shall provide the Company with
prompt prior written notice of such requirement and shall cooperate reasonably
with the Company, at the Company's expense, to obtain a protective order or
similar remedy to cause such Confidential Information not to be disclosed,
including interposing all available objections thereto, such as objections based on
settlement privilege. In the event that such protective order or other similar remedy
is not obtained, the disclosing party shall furnish only that portion of such
Confidential Information that has been legally compelled to be furnished.

        (d)     Nonsolicitation of Employees. During the Restricted Period, the
Participant agrees that the Participant will not, other than in the good faith
performance of the Participant's duties to his or her Employer, directly or indirectly
induce any employee of Parent or any of its subsidiaries to terminate employment
with such entity, and the Participant agrees further to not directly or indirectly,
either individually or as owner, agent, employee, consultant or otherwise, employ,
offer employment to or otherwise interfere with the employment relationship of
Parent or any of its subsidiaries with any person who is or was employed by Parent
or such subsidiary unless, at the time of such employment, offer or other
interference, such person shall have ceased to be employed by such entity for a
period of at least six months, provided that, nothing in this Section 10(d) shall
preclude the Participant from placing advertisements during the Restricted Period
in periodicals of general circulation soliciting persons for employment.

       (e) Nonsolicitation of Clients. During the Restricted Period, the Participant
agrees that the Participant will not solicit or otherwise attempt to establish for
himself or herself or any other Person any business relationship with any Person
which is, or during the 12-month period preceding any date of determination was, a
customer, client or distributor of Parent or any of its Subsidiaries.

        (f) Injunctive Relief with Respect to Covenants. Each Participant
acknowledges and agrees that the covenants and obligations in this Section 9 with
respect to noncompetition, nonsolicitation and confidentiality, as the case may be,
set forth herein relate to special, unique and extraordinary matters and that a



                                         -5-
             Case 5:18-cv-01201 Document 1 Filed 11/16/18 Page 6 of 19



       violation or threatened violation of any of the terms of such covenants or
       obligations will cause Parent and its subsidiaries irreparable injury for which
       adequate remedies are not available at law. Therefore, each Participant agrees, to
       the fullest extent permitted by applicable law, that the Company shall be entitled to
       an injunction, restraining order or such other equitable relief (without the
       requirement to post bond) restraining the Participant from committing any violation
       of the covenants or obligations contained in this Section 9. These injunctive
       remedies are cumulative and are in addition to any other rights and remedies Parent
       or any of its subsidiaries may have at law or in equity. In connection with the
       foregoing provisions of this Section 9, the Participant represents that his or her
       economic means and circumstances are such that such provisions will not prevent
       the Participant from providing for the Participant's and his or her family on a basis
       satisfactory to the Participant.

               …


       14.     The Forsythe Agreement was incorporated into Nydam’s agreements with Sirius

through Paragraph 9(a) of the Service Plan.          The Forsythe Agreement defines confidential

information, in pertinent part, as:

       “Confidential Information” shall mean any and all information (oral or written), not
       generally known or available to the trade or industry … relating to: technology,
       engineering, research, and/or development activities and information; processes ,
       methods personnel; data processing (including but not limited to , software, programming
       design and development materials, documentation, and hardware and data base
       information); financial information; products; identity and description of materials and
       services used; purchasing; costs and pricing; customers and prospects; advertising,
       promotion and marketing; as well as information provided by any third party to the
       Company …

       15.     Sirius’ business activities are technology sales focused, including, but not limited

to, contacting prospective and existing customers, providing proposals/quotations to customers,

and maintaining customer relationships. Sirius’ business is highly competitive. As a sales

representative, Nydam was privy to confidential and proprietary information belonging to Sirius,

including but not limited to, customer information and records (including customer files and

network information, internal or customer computer configurations, customer-specific buying

needs, requirements or habits, customer payment practices or histories, potential future needs,



                                               -6-
             Case 5:18-cv-01201 Document 1 Filed 11/16/18 Page 7 of 19



and lists of contact information), pricing and profit margin information, marketing information,

vendor lists and vendor pricing, confidential financial data, training and training programs,

billing practices, implementation methodologies, marketing plans and strategies, growth

strategies, transactional terms and conditions, compensation plans, and discussions regarding

competitors and customers.

       16.     Nydam was responsible for soliciting clients for Sirius, which included

identifying leads, contacting those leads, formulating proposals based on Sirius’ confidential

pricing methodology, and preparing presentations for Sirius’ clients and/or potential clients, as

well as serving as the face-to-face contact for such customers for services and solutions

purchased. Nydam was also charged with maintaining Sirius’ relationships with existing clients.

       17.     At all relevant times, Nydam was expected to and did enter sales information into

a confidential, restricted access data base maintained by Sirius. Sirius used specific software for

gathering, organizing and preserving its clients’ historical needs, practices, contacts and future

plans, creating a comprehensive database over time. The database is password protected and

access is strictly limited to those with a need-to-know. Sirius considers its customer information

to be proprietary and confidential information.

       18.     In 2017, Jeff Rabin was Nydam’s sales manager when Nydam worked for

Forsythe and continued as his supervisor after Sirius’ acquired Forsythe in October 2017.

       19.     On January 1, 2018, Jimmy Fordham and David Darden became Nydam’s sales

managers, taking over from Jeff Rabin.

       20.     On May 1, 2018, Sirius implemented a new version of its Employee Handbook.

       21.     The Sirius Employee Handbook contains a Confidentiality Policy at page 15

which provides as follows:




                                                  -7-
     Case 5:18-cv-01201 Document 1 Filed 11/16/18 Page 8 of 19



In order to perform your job duties for you may be provided Confidential
Information (defined below) during the course of your employment. Without the
use of the company’s Confidential Information, you will not be able to perform
your job duties. In order to avoid any inadvertent or other disclosure of
Confidential Information, you agree that when your employment with the
company ends or whenever requested, you will immediately return any and all
Confidential Information of the company in your possession or control,
irrespective of the form in which the information is held or maintained.

Specifically, you agree to keep secret all Confidential Information through a
variety of ways including, without limitation, the training you receive, exposure to
the company’s clients, business practices, and the methodology and process by
which it generates sales and leads for new sales.

Additionally, you agree to keep secret all Confidential Information of the
company, and not to disclose this information to anyone outside of the company
including, without limitation, disclosing this information to any client, account,
vendor, or competitor. You will only use your knowledge of the Confidential
Information in the ordinary course of your job duties and you will not disclose
this information to anyone internally who does not have a need to know, nor will
you disclose it to any person after your employment ends. This agreement to
keep secret all Confidential Information of the company includes Confidential
Information possessed by the employee in hard copy, or electronic form.
However, nothing in this policy restricts the employee from utilizing the general
skills and knowledge acquired by virtue of his or her employment with the
company.

For purposes of this agreement “Confidential Information” includes the following
types of information: client lists, lists of individual names, post office and e-mail
addresses, telephone and telecopy numbers, and other pertinent contact
information relating to clients or potential clients; client files; networks
information; internal computer configurations; lists of contact information; vendor
lists and vendor pricing and cost information; implementation methodologies;
marketing plans and strategies; transactional terms and conditions; equipment
costs; internal financial information; training and training programs; billing
practices; compensation plans; plans for future developments; and any
information of any kind that is not known generally within company industry, or
any other internal documentation that is proprietary or confidential.

You understand that the information is confidential whether it is in hardcopy, on a
computer database or other electronic format and even if it is not expressly
identified as confidential by the company. If you have any doubt regarding
whether the information is Confidential Information do not disclose it. You agree
you will disclose your obligation to keep the company’s Confidential Information
secret to any future or prospective employers and authorize the company to take
such action if it deems it necessary.



                                        -8-
             Case 5:18-cv-01201 Document 1 Filed 11/16/18 Page 9 of 19




       22.     Sirius’ Employee Handbook also contains an Information Security & Technology

Resources Usage Policy at page 44, which provides as follows with respect to confidentiality:

       Data Confidentiality

       In the course of performing their jobs, company employees and contractors often
       have access to confidential or proprietary information, such as personal data about
       identifiable individuals or commercial information about business organizations.
       Under no circumstances is it permissible for employees or contractors to acquire
       access to confidential data unless such access is required by their jobs. Under no
       circumstances may employees or contractors disseminate any confidential
       information that they have rightful access to, unless such dissemination is
       required by their jobs. All employees are responsible to protect confidential
       information and as such, will ensure the appropriate information is marked as
       Confidential. Any violation of this policy may lead to discipline, up to and
       including immediate termination.

       23.     Sirius’ Employee Handbook contains a section at page 54 entitled “Prohibited

Conduct.” One category of prohibited conduct identified is “Improper disclosure of confidential,

proprietary or trade secret information.”

       24.     Forsythe’s Employee Handbook includes similar provisions as the Sirius

provisions set out above.

       25.     Through the Forsythe Agreement, the Plans and Sirius’ Employee Handbook,

Nydam was well aware of what information constituted Sirius’ confidential, proprietary and

protected information and had a contractual and common law obligation not to disclose or use it

for any purpose other than for the benefit of Sirius.

       26.     No later than May 7, 2018, Nydam obtained a copy of the compensation plan of

one of Sirius’ direct competitors, Presidio, and saved it to his Sirius laptop. Thereafter, on May

23, 2018, Nydam signed an offer letter from Presidio.

       27.     On May 31, 2018, Nydam sent his sales managers, Jimmy Fordham and David

Darden, an e-mail in which he informed them that he was resigning from Sirius. Nydam



                                                 -9-
             Case 5:18-cv-01201 Document 1 Filed 11/16/18 Page 10 of 19



indicated that he was unhappy with the merger between Sirius and Forsythe. He informed them

that he was joining Presidio as a sales representative.

       28.     Fordham then provided Nydam copies of Nydam’s Service Plan with Sirius as

well as the Forsythe Agreement, which was acquired through the acquisition of Forsythe and

enforceable by Sirius.

       29.     On or about June 4, 2018, Nydam told Fordham that he did not think he was

bound by either agreement.

       30.     June 5, 2018 was Nydam’s last day at Sirius.          Nydam did not return any

information or property to Sirius, nor did he disclose that he had Sirius information and property

in his possession.

       31.     Following Nydam’s last day, his Sirius e-mail account was routed to Fordham so

that Fordham could monitor the emails, and follow up and assist any actual prospective

customers that may have contacted Nydam.

       32.     For several weeks after Nydam left Sirius, Fordham received e-mails suggesting

that Nydam was contacting various Sirius clients, including Vesta Corporation, a customer of

Sirius with whom Nydam dealt directly during the 12 months prior to his resignation from the

company. While with Sirius, Nydam was actively pursuing at least two transactions with Vesta

under “registrations” with Sirius’ vendors. IT solutions integrators like Sirius can register a

client opportunity with vendors and thereby have significant product discounts available;

however, the registrations are limited in time – typically 30-90 days. Shortly after Nydam

resigned from Sirius, the two registrations for Vesta expired. Sirius attempted to renew both

registrations, but was instructed Vesta would not allow Sirius to renew the registrations. On

information and belief, Sirius believes Nydam instructed Vesta to do so in order to prevent Sirius




                                                -10-
              Case 5:18-cv-01201 Document 1 Filed 11/16/18 Page 11 of 19



from obtaining preferential pricing. By doing so, Nydam disadvantaged Sirius and created an

opportunity for Presidio to win the opportunities at Vesta.

       33.      On June 11, 1018, Sirius’ in-house counsel advised Nydam by letter that he was,

indeed, bound by the restrictive covenants in the Plans as well as those in the Forsythe

Agreement. Sirius advised Nydam that it believed he had already solicited Vesta Corporation in

violation of the agreements, and demanded that Nydam cease and desist such violations.

       34.      On June 13, 2018, Sirius sent a letter to Presidio, providing notice to Presidio of

Nydam’s restrictive covenants. Presidio responded by letter of July 11, 2018, asserting, among

other things, that Nydam had complied with his contracts.

       35.      Sirius became increasingly concerned about the e-mails sent to Nydam’s Sirius e-

mail address by Sirius customers and vendors which suggested that Nydam was soliciting Sirius’

customers, including, but not limited to, Vesta, Incomm, TECT, Fleetcor, Racetrac Petroleum,

Southern Company, and Crawford and Company. Despite Presidio’s assurances that Nydam had

not breached any of his contractual obligations, the e-mails indicated that Nydam was continuing

to violate the restrictive covenants in the Forsythe Agreement and the Plans. Accordingly, Sirius

obtained the hard drive from Nydam’s Sirius laptop and had it imaged and analyzed by a forensic

consultant.

       36.      The forensic analysis revealed that, prior to resigning from Sirius to join Presidio,

Nydam downloaded a large quantity of Sirius’ information which, on information and belief, is

confidential and proprietary information, to removable storage devices that remain in his

possession.

       37.      The forensic analysis evidences that, on multiple occasions, prior to his departure

from Sirius, Nydam connected flash drives to his Sirius laptop and accessed folders on the laptop




                                                -11-
             Case 5:18-cv-01201 Document 1 Filed 11/16/18 Page 12 of 19



containing competitively sensitive information about Sirius’ customer accounts.              Nydam

downloaded Sirius confidential and proprietary information after he had begun employment

discussions with Presidio in May 2018. All downloads occurred prior to May 31 when Nydam

informed Sirius he was resigning.

       38.     Sirius and Nydam’s new employer, Presidio, are direct competitors. Indeed,

Sirius and Presidio offer many of the same services and storage solutions, and often compete

against each other for the same projects, potential clients, and within the same geographic areas.

       39.     As a sales representative, Nydam was provided sensitive, confidential information

from the outset of his employment regarding the way Sirius conducts its business, including but

not limited to, Sirius’ compilation of financial information, Sirius’ compilation of customer and

sales information, Sirius’ process of valuing, pricing, and/or formulating a proposal for a project,

including what contract terms are offered to what clients, Sirius’ proprietary software, and

Sirius’ training procedures for sales personnel. Nydam was also privy to the manner in which

Sirius formulates bids for projects, compensates its employees, markets and structures its

organization, and manages its customer relationships. Furthermore, Nydam was made aware of

Sirius’ pricing, client preferences and/or proposal history, marketing strategies, employee

information, records, accounts, business methods, and overall business strategy. All of this

information is confidential and proprietary and is vital to Sirius’ business interests and ability to

compete in the IT solutions provider industry. It would provide a significant and substantial

advantage for a competitor, such as Presidio, to have or gain access to this confidential,

proprietary information.

       40.     The integrity and enforcement of the protection of confidential information and

customer relationships as well as the non-solicitation clauses contained in the Forsythe




                                                -12-
             Case 5:18-cv-01201 Document 1 Filed 11/16/18 Page 13 of 19



Agreement and the Plans is of utmost importance to Sirius’ business interests. Sirius would not

have put Nydam in a position of trust and confidence, provided him with such confidential,

proprietary data, or paid him salary, commissions and incentive awards, but for the express

written promise and assurance he would not disclose confidential information or solicit

customers and employees of Sirius for a period of 12 months after leaving the employ of Sirius.

       41.     Now employed by Presidio, Nydam has been working on and will likely continue

to work on the same types of projects he did for Sirius. Nydam thus will be in a position to use

Sirius’ confidential and proprietary information in a manner that benefits Presidio (and to the

detriment of Sirius), both with respect to client development and competitive proposals as well

as through other job duties. Moreover, because Nydam’s acceptance of a position with Presidio

effectively puts Sirius’ confidential and proprietary information, which is wrongfully in his

possession, at the disposal of a competitor, Sirius faces imminent risk of significant and

irreparable harm.

       42.     Since resigning from Sirius, Nydam has actively competed against Sirius at

customer accounts he is prohibited from soliciting under the terms of the Forsythe Agreement

and Plans. On information and belief, Sirius has, and certainly will, lose market share with these

customers due to Nydam’s conduct.         On information and belief, Nydam has completed

transactions on behalf of Presidio with Sirius’ customers which would have resulted in net profits

to Sirius in excess of $75,000.

                                             V.
                                           CLAIMS

Count One: Breach of Contract

       43.     Sirius hereby incorporates by reference the allegations contained in paragraphs

through 42 above.



                                              -13-
                Case 5:18-cv-01201 Document 1 Filed 11/16/18 Page 14 of 19



          44.     Ancillary to and as a condition of his employment, Nydam agreed and promised,

among other things, not to solicit Sirius’ customers and employees and to not disclose or use

Sirius’ confidential and proprietary information except for the benefit of Sirius.

          45.     The express purpose of the non-solicitation and nondisclosure covenants within

the Plans was (and is) to protect Sirius’ considerable investment in the business goodwill of its

customers and employees, and its acquisition of confidential and proprietary information. In

consideration for the above promises and obligations, Sirius gave Nydam confidential and

proprietary information belonging to Sirius.

          46.   In soliciting clients of Sirius with whom he worked while at Sirius, Nydam has

blatantly breached and may continue to breach the terms of his Letter Agreement, the Plans and

the Forsythe Agreement.

          47.     Further, prior to his resignation, Nydam downloaded Sirius’ confidential,

proprietary and trade secret information, and, on information and belief, he used Sirius’

confidential and proprietary information to solicit Vesta Corporation and other Sirius customers.

          48.     If Nydam is allowed to continue such solicitations of customers, it is probable he

will continue to breach his restrictive covenants by, using Sirius’ highly confidential and

proprietary information, including pricing, customer lists, proprietary software, proprietary

systems, marketing strategies, contract terms, employee information, records, accounts, business

methods, business model, financial data, and technical processes) which he misappropriated for

personal gain and soliciting, diverting away, and taking away businesses that are customers of

Sirius.

          49.     Nydam’s breaches have caused and will continue to cause Sirius irreparable harm

for which there exists no adequate remedy at law. Unless Nydam is enjoined, Sirius will




                                                 -14-
               Case 5:18-cv-01201 Document 1 Filed 11/16/18 Page 15 of 19



continue to suffer irreparable harm. Moreover, such continuing wrongful conduct will cause

Sirius substantial damages in an amount in excess of the minimum jurisdictional limits of the

Court.

         50.     As a result of the foregoing, Sirius, through a separate application filed with the

Court, will seek a preliminary injunction, and, ultimately, a permanent injunction, actual

damages, and punitive damages. The Plans and the Forsythe Agreement specifically provide for

the injunctive relief sought.      Because Nydam’s breaches to date have been willful and

intentional, Sirius is entitled to recover punitive damages as well. Sirius also seeks damages for

any lost revenue and business opportunities resulting from Nydam’s solicitation of Sirius’

customers.

Count Two: Breach of Fiduciary Duty, Duty of Confidentiality and Duty of Loyalty

         51.     Sirius hereby incorporates by reference the allegations contained in paragraphs 1

through 42 above.

         52.     As an employee of Sirius, and as an express part of the Plans, Nydam owed

fiduciary duties to Sirius, including the duty of loyalty, the duty not to divert business away from

Sirius, and the duty to maintain in confidence all confidential and trade secret information.

Nydam breached these foregoing duties by downloading Sirius’ confidential and proprietary

information while still an employee of Sirius, and then using it to solicit customers for his new

employer.

         53.     If Nydam is allowed to continue such solicitations of customers, it is probable he

will continue to breach his restrictive covenants by, using Sirius’ highly confidential and

proprietary information, including pricing, customer lists, proprietary software, proprietary

systems, marketing strategies, contract terms, employee information, records, accounts, business




                                                -15-
                Case 5:18-cv-01201 Document 1 Filed 11/16/18 Page 16 of 19



methods, business model, financial data, and technical processes which he misappropriated for

personal gain and soliciting, diverting away, and taking away businesses that are customers of

Sirius.

          54.     Nydam’s breaches have caused and will continue to cause Sirius irreparable harm

for which there exists no adequate remedy at law. As a result of the foregoing, Sirius, through a

separate application filed with the Court, will seek a preliminary injunction, and, ultimately, a

permanent injunction, actual damages, and punitive damages. The Plans incorporated into the

Letter Agreement and the Forsythe Agreement specifically provide for the injunctive relief

sought, and because Nydam’s breaches to date have been willful and intentional, Sirius is

entitled to recover punitive damages as well. Sirius also seeks damages for any lost revenue and

business opportunities resulting from Nydam’ solicitation of Sirius’ customers.

Count Three:         Tortious Interference With Contractual Relations and/or Prospective
Relations

          55.     Sirius hereby incorporates by reference the allegations contained in paragraphs 1

through 42 above.

          56.     Tortious interference with contractual relations under Delaware law requires (1) a

valid contract; (2) about which the defendant knew; (3) an intentional act that is a significant

factor in causing the breach of such contract; (4) without justification; (5) which causes injury.

          57.     Tortious interference with prospective business relations under Delaware law

requires (1) a reasonable probability of a business opportunity; (2) intentional interference by

defendant with that opportunity; (3) proximate causation; and (4) damages.

          58.     Nydam was aware of Sirius’ expectancies and prospective business advantage

with respect to its customers. Nydam willfully and intentionally interfered, without privilege,

justification or authorization, with Sirius’ existing contractual and ongoing business relationships



                                                 -16-
             Case 5:18-cv-01201 Document 1 Filed 11/16/18 Page 17 of 19



with its customers. On information and belief, with respect to Vesta, Nydam requested the

customer not allow Sirius to renew its registrations with vendors so Sirius would no longer be in

position to offer Vesta the best available pricing. By eliminating the vendor discounts Sirius

earned through the registration process, Nydam could then position the Vesta opportunities for

his new employer, Presidio, armed with Sirius’ pricing information and strategy.

       59.     Sirius’ contractual and prospective business relationships were well known to

Nydam.    Nydam’s solicitations were not justified and constitute breaches of his restrictive

covenants.

       60.     On information and belief, Nydam has been competing against Sirius in the

marketplace by using the protected information he misappropriated from Sirius, not by fair and

lawful competition.

       61.     Nydam’s tortious interference has directly and proximately caused, and unless

enjoined, will continue to cause Sirius irreparable harm for which there exists no adequate

remedy at law. Unless Nydam is enjoined, Sirius will continue to suffer irreparable harm.

       62.     Such wrongful conduct will cause Sirius substantial damages in an amount in

excess of the minimum jurisdictional limits of the Court.        Moreover, because Defendant’s

conduct was willful and intentional, Sirius is entitled to recover punitive damages.

       63.     As a result of the foregoing, Sirius, through a separate application filed with the

Court, will seek a preliminary injunction, and, ultimately, a permanent injunction, actual

damages, and punitive damages.

Count Four: Conversion

       64.     Sirius hereby incorporates by reference the allegations contained in paragraphs 1

through 42 above.




                                               -17-
             Case 5:18-cv-01201 Document 1 Filed 11/16/18 Page 18 of 19



       65.     In the weeks before his departure from employment with Sirius, Nydam

downloaded Sirius confidential and proprietary information on two flash drives. He thereby

misappropriated and converted to his own use protected information of Sirius.

       66.     As a result of Nydam’s wrongful, willful and malicious conversion of Sirius’

property, Sirius has suffered harm and seeks its actual and exemplary damages.

Count Five: Attorney’s Fees

       67.     Sirius hereby incorporates by reference the allegations contained in paragraphs 1

through 42 above.

       68.     As a result of Nydam’s breach of contract and his willful and malicious

misappropriation of Sirius’ protected information, Sirius was required to employ the law firm of

Schmoyer Reinhard LLP to initiate this action.       Sirius seeks its reasonable and necessary

attorney’s fees and costs incurred in the prosecution of this matter. Attorney’s fees are also

authorized for breach of contract.

                                          VI.
                                 CONDITIONS PRECEDENT

       69.     All conditions precedent to Sirius’ claims for relief have been performed or have

occurred.

VII.
JURY DEMAND

     70.     Sirius hereby demands a trial by jury and files the appropriate fee with this

             Complaint.




                                              -18-
             Case 5:18-cv-01201 Document 1 Filed 11/16/18 Page 19 of 19



                                         VIII.
                                  EXEMPLARY DAMAGES

       71.     Because Sirius has been injured by Nydam’s malicious, willful, and intentional

conduct, Sirius is entitled to exemplary damages under Delaware law.

                                          IX.
                                   REQUEST FOR RELIEF

       In light of the foregoing, Sirius requests that Sirius’s application for injunctive relief, to

be filed separately from this complaint, be granted, and that, upon hearing, judgment be entered

in favor of Sirius, and against Defendant Nydam, for a permanent injunction, actual damages,

pre-judgment and post-judgment interest, reasonable and necessary attorney’s fees, court costs,

punitive damages, and such other and further relief to which Sirius may be entitled.

                                                  Respectfully submitted,

                                                  SCHMOYER REINHARD LLP
                                                  17806 IH 10 West, Suite 400
                                                  San Antonio, Texas 78257
                                                  Telephone:    210/447-8033
                                                  Facsimile:    210/447-8036


                                                  Christine E. Reinhard
                                                  State Bar No. 24013389
                                                  creinhard@sr-llp.com
                                                  Annalyn G. Smith
                                                  State Bar No. 18532500
                                                  asmith@sr-llp.com

                                                  ATTORNEYS FOR PLAINTIFF
                                                  SIRIUS COMPUTER SOLUTIONS, INC.




                                               -19-
